Citation Nr: 0024879	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-37 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a disorder manifested 
by chest pain and classified as costochondritis and 
sarcoidosis.  

Evaluation of residuals of a left navicular bone fracture, 
including pes planus and hallux valgus, rated as 40 percent 
disabling.  

Entitlement to special monthly compensation on account of the 
loss of use of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The veteran served on active duty for training from May 25 to 
December 5, 1984, March 18 to March 25, 1989 and from May 11 
to May 25, 1991.  Additional records of her service indicate 
periods of active duty for training from August 11-12, 1990, 
and January 3 to February 16, 1991

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Los Angeles, 
California.  

In October 1995, the veteran submitted a motion to the Board 
requesting that her case be advanced on the docket due to 
financial hardship that included a trustee's sale of her 
house because of her default in the mortgage payments.  
Thereafter, in October 1996, the Vice Chairman granted the 
veteran's motion and the veteran's case was advanced on the 
docket based on a finding of good or sufficient cause, 
pursuant to the provisions of 38 U.S.C.A. § 7107 (West 1991) 
and 38 C.F.R. § 20.900(c) (1999).  

In August 1996, the veteran had a personal hearing on her 
appeal before a hearing officer at the RO.  Her spouse was 
also present and testified.  A transcript of that hearing is 
of record.  

The case was remanded by the Board in December 1996 for 
additional information regarding the veteran's dates of 
active duty for training, additional medical evidence, VA 
orthopedic, neurologic and pulmonary examinations for the 
foot and chest disabilities at issue, and to expand to claim 
to include the issues of an extraschedular evaluation and 
special monthly compensation for the left foot disorder.  The 
purposes of the remand have been met.  


FINDINGS OF FACT

1.  Chronic chest pain classified as costochondritis and 
sarcoidosis was first manifested during active duty for 
training.  

2.  The overall disability resulting from residuals of a 
fractured left navicular bone with pes planus and calcaneal 
valgus is confined below the left knee and does not exceed 
loss of use of the left foot.  

3.  Remaining left foot function would be equally well served 
by amputation of the left foot below the left knee and the 
use of a suitable prosthetic appliance.  


CONCLUSIONS OF LAW

1.  A disability manifested by chest pain and classified as 
costochondritis and sarcoidosis was incurred during active 
duty for training.  38 U.S.C.A. §§ 101(24), 1110, 1131, 
5107(a) (West 1991 and Supp. 2000); 38 C.F.R. §§ 3.102, 3.303 
(1999).  

2.  Residuals of a fracture of the left navicular bone with 
pes planus and valgus are not more than 40 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1999); 38 C.F.R. §§ 3.321, 
4.20, 4.68, 4.71a, Diagnostic Codes 5167, 5270 (1999).  

3.  Loss of use of the left foot warrants special monthly 
compensation.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.63 
(1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Chest/Lung Disorder

Service medical records dated in March 1989 show that the 
veteran was seen for a sharp burning pain in her left chest 
area.  She experienced an acute onset of the pain while she 
was carrying an M-60 machine gun.  Breathing exacerbated the 
pain.  She also complained of an ache in her left arm all day 
long with some tingling in her fingers.  She reportedly had a 
hard time catching her breath.  Nitroglycerine reportedly 
eased the burning sensation she was feeling.  A history of 
childhood asthma with no recent episodes was noted.  She was 
given a total of 3 nitroglycerine tablets with noticeable 
relief each time.  A myocardial infarction was to be ruled 
out.  Fellow soldiers who had witnessed this symptomatology 
reported that she had been taking her turn carrying the M-60 
when she experienced chest pain after carrying it about 100 
meters.  She had started to have difficulty keeping up with 
her squad.  She was sweating, appeared pale and was cool to 
the touch.  

Service medical records dated in August 1990 show that the 
veteran was seen for complaints of right chest pain and 
tenderness.  The physical examination showed marked right 
chest wall tenderness.  Costochondritis was diagnosed.  She 
reportedly was disabled from her military duties for two days 
because of myositis and chondritis of the right chest wall.  

On a VA examination in March 1992, there were no chest 
complaints.  The lungs were shown to be clear and resonant.  
There was no cough.  Chest X-ray showed that the pulmonary 
vasculature were engorged.  It was stated that the 
engorgement might have reflected suboptimal inspiratory 
effort.  No infiltrates were identifiable.  The impression 
was pulmonary vasculature engorgement.  

The veteran was hospitalized at a community hospital in June 
1992 for complaints of increasing shortness of breath over 
two days with dyspnea and orthopnea.  The physical 
examination revealed fine rales at the base of both lungs, 
bilaterally.  The chest X-ray showed interstitial fluid.  
Computerized tomographic results indicated a possible 
exacerbation of pulmonary edema and sarcoidosis.  Hypoxemia 
was present.  She smoked a pack of cigarettes a day.  She was 
thought to have costochondritis with tenderness in the left 
anterior ribs.  She left the hospital against medical advice.  

Kaiser Permanente records show that the veteran was seen in 
October 1992 for chest pain of 4 years' duration.  There had 
been a negative angiogram in 1988, as reported by her.  She 
had been admitted in June 1992, when an electrocardiogram 
ruled out a myocardial infarction.  Chest X-ray reportedly 
had shown changes consistent with sarcoidosis but no further 
work-up was accomplished at that time.  She reportedly had 
performed some strenuous physical activities 2 days prior to 
this examination and experienced some left neck pain.  The 
morning of the examination she awakened with severe left 
anterior sharp chest pain shooting up to her left ear that 
worsened with positional change and deep inspiration.  She 
then developed chest pressure type symptoms that eased up 
when she relaxed and lay down.  The physical examination 
revealed excruciating tenderness over the left costochondral 
area more than the right side and tenderness along the 
posterior cervical area.  Chest X-ray revealed 
reticulonodular infiltrates of the lower lungs, bilaterally.  
The impressions were atypical chest pain, likely 
musculoskeletal in origin (costochondritis) and chronic 
pulmonary infiltrate with sarcoidosis to be ruled out.  

Kaiser Permanente records in November 1992 reflect history of 
a hospital admission of the veteran in June 1992 for chest 
discomfort.  The chest X-ray taken at that time showed 
interstitial changes as the bases representing either 
pulmonary edema or sarcoid.  Since that time she had awakened 
with squeezing and pressure-like chest pain.  She had 
shortness of breath on moderate exertion during the day.  She 
had a 15-year history of smoking one-half to a pack of 
cigarettes a day.  The physical examination showed decreased 
breath sounds, bilaterally, with poor inspiratory effort.  
The X-ray evidence of basilar lung infiltrates was thought 
possibly to be due to poor inspiratory effort rather than a 
disease state.  The impression was that she might have a type 
of restrictive disease.  Sarcoid needed to be ruled out.  

A Kaiser Permanente physician reported in May 1995 that the 
veteran had had an exquisitely tender costosternal chest wall 
and the assessment had been consistent with costochondritis.  
A questionably abnormal chest X-ray was not felt to be 
related to her chest wall pain.  

At the veteran's August 1996 hearing, she testified that she 
started to have chest pain during active duty for training in 
March 1989 and she continued to have problems with it during 
subsequent periods of active duty for training.  It had never 
gone away.  A physician reportedly told her that the chest 
pain in 1989 was the result of physical stress from carrying 
the M-60, the altitude and regular training.  

Kaiser Permanente clinical records show, in September 1996, 
that the veteran had had chest pain for a day, a questionable 
history of sarcoidosis, and myocostochondritis since 1990.  
She stated that her symptoms started with a feeling of a ball 
of pressure in the right chest through to the back and into 
the right shoulder.  On examination, the chest wall was 
palpably tender, exquisitely so in several areas below the 
right rib margin and at the level of the 4th and 5th ribs.  
Exacerbation of costochondritis was assessed.  

On a VA examination in February 1997, the veteran complained 
of frequent flare-ups of costochondritis with pleuritic chest 
pain anteriorly that radiated through to her backs.  She 
could palpate the area and elicit the pain she was 
experiencing.  There was normal expansion of the chest.  
There was no record that she had sarcoidosis.  Pulmonary 
function testing revealed possible restrictive lung disease, 
obstructive lung disease with air trapping, or a combination 
of the two.  Sarcoidosis was not confirmed or ruled-out.  

On a VA clinical evaluation in July 1997, chest X-ray 
findings of diffuse changes and a prominent pulmonary hilum 
were noted.  These findings were stated to be consistent with 
a presumed diagnosis of sarcoidosis or some other form of 
interstitial lung disease.  The diagnoses were restrictive 
lung disease, symptoms consistent with costochondritis and 
differential diagnoses including sarcoidosis as the most 
likely but also including a multitude of other potential 
diagnoses including idiopathic pulmonary fibrosis, collagen 
vascular disease associated with interstitial lung disease 
hypersensitivity and pneumonitis.  The time of onset for both 
costochondritis and symptoms suggestive of restrictive lung 
disease reportedly began in 1989.  

VA outpatient treatment records show, in September 1997, that 
the veteran had had a severe episode of costochondritis for 
which she visited an emergency room two weeks previously.  
Shortness of breath was progressing gradually.  A 
transbronchial biopsy to confirm or rule-out sarcoidosis 
showed normal bronchial epithelium but no lung tissue was 
obtained.  The veteran's problem list was shown as 
reticulonodular lung infiltrate with decreased lung volumes 
possibly indicative of sarcoidosis and costochondritis.  A VA 
chest X-ray in March 2000 showed mild chronic obstructive 
pulmonary disease with an increase in lung markings but with 
no acute pulmonary infiltrate or congestion.  

The law requires that a claimant shall have the burden of 
submitting a claim that is well grounded.  38 U.S.C.A. 
§ 5107(a).  The VA benefits system requires more than just an 
allegation of entitlement.  A claimant must submit supporting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Although the claim 
need not be conclusive, the statute requires the claim to be 
accompanied by some evidence.  Id.

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd 78 F.3d 604 (Fed. Cir. 1996); see also Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Without evidence 
showing that a disease or disability is present, no plausible 
claim for service connection can be presented, and the claim 
is not well grounded.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

Service connection may be established for disability 
resulting from personal injury incurred or aggravated while 
on active military, naval, or air service.  Active military, 
naval, or air service includes active duty, any period of 
active duty for training during which the veteran was 
disabled or died from a disease or injury, or inactive duty 
training during which the veteran was disabled or died from 
an injury incurred or aggravated in the line of duty.  38 
U.S.C.A. §§ 101(24), 1110, 1131.  Service connection may be 
granted for disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A veteran may also establish a well-grounded claim for 
service connection under 38 C.F.R. § 3.303(b), which is 
applicable where evidence, regardless of its date, shows that 
a veteran had chronic condition in service or during an 
applicable presumptive period, and that the same condition 
currently exists.  Such evidence must be medical unless the 
condition at issue is a type for which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  A claim also may be well grounded pursuant to the 
same regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and that continuity of symptomatology was demonstrated 
thereafter, and includes competent evidence relating the 
current condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt is resolved in favor of the claimant.  
38 C.F.R. § 3.102.  

For a veteran to prevail in her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

The records show that the veteran began to have chest 
complaints during active duty for training in 1989.  At that 
time it was thought to be cardiovascular in nature, with a 
positive response to Nitroglycerin.  In August 1990, during a 
later period of active duty for training, she had right chest 
wall pain and costochondritis was diagnosed.  Costochondritis 
and possible sarcoidosis were presented in clinical evidence 
during hospitalization in June 1992.  The Kaiser Permanente 
records in October 1992 refer to chest pain back to late 
1988.  Again, sarcoidosis was suggested by the findings and 
costochondritis manifested by left costochondral tenderness 
was the clinical impression.  Costochondritis was confirmed 
in the subsequently dated clinical records.  Sarcoidosis has 
not been ruled out but the supporting manifestation of lung 
infiltrate has been constant.  Other differential diagnoses 
have been clinically listed, but sarcoidosis has been most 
frequently mentioned and clinically described as the likely 
diagnosis.  

The positive evidence in support of the claim includes 
initial complaints of chest pain, the initial diagnosis of 
costochondritis during active duty for training, the 
continuity of costochondritis since active duty for training, 
and the veteran's sworn testimony that her current lung 
symptomatology arose during active duty for training.  The 
negative evidence against the claim consists of the first 
chest X-ray and computerized tomographic findings supporting 
the diagnosis of sarcoidosis detected following active duty 
for training and the absence of any symptomatology of 
costochondritis on the March 1992 VA examination.  All in 
all, the Board finds that the evidence for and against the 
claim for service connection for the disability entity 
manifested by chest pain, to include costochondritis and 
sarcoidosis (if present) is about evenly balanced, in 
approximate equipoise.  In such circumstances, a doubt has 
arisen regarding the claim and must be resolved in the 
veteran's favor.  In other words, on the basis of doubt, it 
is concluded that the disability entity medically classified 
as costochondritis and possible sarcoidosis was incurred 
during active duty for training as specified above.  

Left Foot Disabilities

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
location and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20.  

Diagnostic Code 5270 for ankylosis of the ankle provides a 40 
percent rating for ankylosis in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees, or 
with an abduction, adduction, inversion or eversion 
deformity.  A 30 percent rating applies for ankylosis of the 
ankle in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees. If the ankle is 
ankylosed in plantar flexion of less than 30 degrees, a 20 
percent rating applies.  38 C.F.R. § 4.71a.

The amputation rule of 38 C.F.R. § 4.68 states that the 
combined rating for disabilities of an extremity shall not 
exceed the rating for amputation at the elective level.  
Specifically, the combined evaluations for disabilities below 
the knee shall not exceed 40 percent.  

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The veteran's testimony regarding the severity of her left 
foot disability and the complete evidence concerning this 
disability that is covered by her 1993 claim has been 
considered and the RO has assigned a 40 percent disability 
evaluation from the date of claim on the basis of residuals 
of the left navicular bone fracture with pes planus and 
valgus of the left foot.  This rating was assigned to the 
left foot as analogous to ankylosis of the left ankle even 
though actual ankylosis of the left ankle is not manifested.  
Under the amputation rule, this is the highest rating 
assignable for disability of the left foot.  It is the same 
rating for loss of use of the foot under Diagnostic Code 
5167.  

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for her left foot disorder of residuals 
of a fractured navicular bone with pes planus and valgus to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  That 
regulation provides that to accord justice in an exceptional 
case where the scheduler standards are found to be 
inadequate, the field station is authorized to refer the case 
to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular scheduler standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  

Special Monthly Compensation

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., in the case of the foot, could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. 
§ 4.63.  

The left foot dysfunction has been manifested by reduced 
muscle bulk of the left extensor digitorum brevis but the 
strength of these muscles is preserved.  The veteran does not 
utilize a brace, cane or wheelchair to aid locomotion.  She 
has used a cane in the past.  Pain does present limitation of 
function of the left foot.  She shows pes planus and some 
valgus of the left forefoot, but function is without 
significant deficits.  She has a degree of antalgic gait.  
There is no significant callus, skin or vascular change.  She 
does report tingling over the posterior tibial nerve.  Triple 
arthrodesis has been considered.  The most recent findings 
show that, upon weight bearing, she has increased pronation 
of the forefoot with pes planus deformity.  There is 
calcaneal valgus.  There is mild evidence of hallux valgus.  
There is normal passive subtalar motion with eversion and 
inversion and no significant crepitus.  There is 5/5 flexion 
and extension of the toes and 5/5 strength with dorsiflexion 
and plantar flexion of the foot.  She had 4/5 strength with 
eversion of the left foot, that implies decreased posterior 
tibial function.  She has an antalgic gait, favoring the left 
foot.  The left foot is warm with good color, capillary 
refill in under 2 seconds, and palpable pulses.  Sensation to 
both light touch and sharp/dull discrimination are intact.  
The diagnoses are symptomatic left pes planus, mild, 
asymptomatic left hallux valgus, tarsal tunnel syndrome and 
status post left accessory navicular excision.  

The examiner's comments and opinion regarding the current 
left foot manifestations include that the veteran has 
decreased ability to bear weight due to fatigue and pain.  
She has normal balance but not normal propulsion because 
fatigue and pain limit prolonged propulsion.  She does not 
use any appliance for ambulation.  Amputation is not 
warranted because of the possibility of increased function.  
The examiner has expressed the opinion that she has more 
remaining effective function in the left foot than would be 
equally well served by an amputation and use of a suitable 
prosthetic device but her symptomatology limited left foot 
function to what would be equal to a below the knee 
amputation.  A below the knee amputation with a well-fitting 
prosthesis would permit involvement in the same activities as 
the veteran and, in some regard, more since they would not 
result in fatigue as easily as her left foot disorder does.  
The amputation was not the recommended treatment because she 
had the possibility of increased function over one with an 
amputation, if her symptoms were to resolve.  

A decision based on loss of use of the left foot must depend 
on the actual manifestations of disuse and how they are 
medically interpreted.  The examination has interpreted the 
latest manifestations of left foot disablement as those which 
would be equally well served by amputation below the knee and 
the use of a well-fitting prosthesis.  The possibility of 
future improvement in function does not overcome the actual 
loss of function currently manifested.  With the medical 
opinion by the same examiner who evaluated left foot function 
most recently that the current level of disability equates 
with such loss of use that remaining function would be 
equally well served by amputation and a suitable prosthesis, 
special monthly compensation is in order.  



ORDER

Service connection for a disorder manifested by chest pain, 
classified as costochondritis and sarcoidosis, is granted.  

An evaluation in excess of 40 percent for residuals of a left 
navicular bone fracture with pes planus and valgus is denied.  

Special monthly compensation on account of loss of use of the 
left foot is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  


		
	R. K. ERKENBRACK
	Acting Member, Board of Veterans' Appeals

 


